Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-10, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, and 14 recite the limitation “0 mol% to less than 1.0 mol% of Li2O+Na2O+K2O”, however, claim 14 depends on claim 2 which depends upon claim 1, and claim 3 depends on claim 1, while claim 1 recites the limitation “wherein a molar ratio of Na2O/B2O3 is from 0.03 to 0.5”. For a positive ratio of Na2O/B2O3 to be claimed, Na2O must be present in the composition in a non-zero amount. Therefore, it is impossible for Li2O+Na2O+K2O to be 0%. 
All claims not specifically addressed are rejected due to their dependence on an otherwise rejected claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US20180141849, hereinafter referred to as Saito).
Regarding claim 1, Saito discloses a glass sheet (see Saito at the Abstract, disclosing an alkali-free glass) which has a content of Li2O+Na2O+K2O of from 0 mol% to less than 1.0 mol% (see Saito at Table 1, Example 3, disclosing an example of a glass which comprises 0.01 mol% Na2O, 0% K2O, and 0% Li2O for a combined value of Li2O+Na2O+K2O = 0+0.01+0 = 0.01 mol%) and a content of B2O3 of from 0.01 mol% to less than 1.0 mol% in a glass composition (see Saito at Table 1, Example 3, disclosing an example of a glass which comprises 0.5 mol% B2O3) and a content of Fe2O3 of from 10 molppm to 150 molppm (see Saito at Table 1, Example 3, disclosing an example of a glass which comprises 0.01 mol% Fe2O3, which correlates with 100 molppm of Fe2O3) which has a β-OH value of less than 0.20/mm (see Saito at Table 1, Example 3, disclosing an example of a glass which comprises a β-OH value of 0.15/mm). 
While Saito does not disclose an example of a glass which comprises from 2 mol. % to 7 mol. %, Saito does disclose an example of a glass comprising 7.8 mol% CaO, which is close to touching the claimed range (see Saito at Table 1, Example 3). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph)
While Saito does not disclose an example of a glass which comprises a molar ratio Na2O/B2O3 is from 0.03 to 0.5, Saito does disclose an example of a glass comprising 0.01 mol% Na2O and 0.5 mol% B2O3 for a ratio of Na2O to B2O3 of 0.01/0.5 which provides 0.02, which is close to touching the claimed range (see Saito at Table 1, Example 3). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph)
While Saito does not explicitly disclose a thermal shrinkage ratio of 20 ppm or less when increased in temperature from normal temperature at a rate of 5°C/min, kept at a temperature of 500°C for 1 hour, and decreased in temperature at a rate of 5°C/min, this is an inherent property which depends upon the composition, and the composition disclosed above by Saito is sufficiently similar to the instantly claimed composition such that it must necessarily possess this property inherently. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 2, Saito discloses the glass sheet has a content of B2O3 of from 0.01 mol% to less than 1.0 mol% in the glass composition (see Saito at Table 1, Example 3, disclosing an example of a glass which comprises 0.5 mol% B2O3) and has a -OH value of 0.15/mm or less (see Saito at Table 1, Example 3, disclosing an example of a glass which comprises a β-OH value of 0.15/mm). 
Regarding claim 3, Saito discloses the glass sheet has a thickness of from 0.03 mm to 0.6 mm (see Saito at the Abstract, disclosing the glass has a thickness of from 0.05 mm to 0.7 mm, which overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05)., and comprises as a glass composition, in terms of mol% 60% to 75% of SiO2 (see Saito at Table 1, Example 3, disclosing an example of a glass which comprises 72.9 mol% SiO2) 8% to 16% of Al2O3 (see Saito at Table 1, Example 3, disclosing an example of a glass which comprises 10.8 mol% Al2O3) 0.01% to less than 1.0% of B2O3 (see Saito at Table 1, Example 3, disclosing an example of a glass which comprises 0.5 mol% B2O3) 0% to less than 1.0% of Li2O+Na2O+K2O (see Saito at Table 1, Example 3, disclosing an example of a glass which comprises 0.01 mol% Na2O, 0% K2O, and 0% Li2 for a combined value of Li2O+Na2O+K2O = 0+0.01+0 = 0.01 mol%) 1% to 7% of MgO (see Saito at Table 1, Example 3, disclosing an example of a glass which comprises 1.7 mol% MgO) 0% to 5% of SrO (see Saito at Table 1, Example 3, disclosing an example of a glass which comprises 1.7 mol% SrO) 0% to 7% of BaO (see Saito at Table 1, Example 3, disclosing an example of a glass which comprises 4.5 mol% BaO) 0% to less than 0.050% of As2O3 (see Saito at Table 1, Example 3, disclosing an example of a glass which comprises 0% As2O3) and 0% to less than 0.050% of Sb2O3 (see Saito at Table 1, Example 3, disclosing an example of a glass which comprises 0% Sb2O3) and 10 molppm to 150 molppm of Fe2O3 (see Saito at Table 1, Example 3, disclosing an example of a glass which comprises 0.01 mol% Fe2O3, which correlates with 100 molppm of Fe2O3). 
While Saito does not disclose an example of a glass which comprises from 2 mol. % to 7 mol. %, Saito does disclose an example of a glass comprising 7.8 mol% CaO, which is close to touching the claimed range (see Saito at Table 1, Example 3). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph)
Regarding claim 5, Saito discloses the glass sheet has a content of Na2O of 100 ppm or more and less than 600 ppm on a molar basis in the glass composition (see Saito at Table 1, Example 3, disclosing an example of a glass which comprises 0.01 mol% Na2O, which correlates with 100 molppm Na2O).
Regarding claim 6, Saito discloses the glass sheet has a strain point of 710°C or more (see Saito at Table 1, Example 3, disclosing an example of a glass which comprises a strain point (Ps) of 750°C).
Regarding claim 7, Saito discloses the glass sheet has a liquidus temperature of 1,300 C or less (see Saito at Table 1, Example 3, disclosing an example of a glass which comprises a liquidus temperature (TL) of 1,220 °C).
Regarding claim 8, Saito discloses the glass sheet has a temperature at a viscosity of 102.5 dPa-s of 1,680 °C or less (see Saito at Table 1, Example 3, disclosing an example of a glass which comprises a viscosity of 102.5 dPa-s of 1,670 °C). 
Regarding claim 9, Saito discloses the glass sheet comprises a formed joined surface on a center portion in a thickness direction (see Saito at [0012], disclosing the glass substrate is easily formed thin by an overflow down-draw method or the like. Examiner notes that a down-draw method correlates to a formed joined surface on a center portion in a thickness direction as evidenced by the instant specification at [0064]).
Regarding claim 10, Saito discloses the glass sheet is used as a substrate of an OLED device (see Saito at [0001], disclosing the alkali-free glass substrate is suitable … as a liquid crystal display or an OLED display.).
Regarding claim 14, Saito discloses the glass sheet has a thickness of from 0.03 mm to 0.6 mm (see Saito at the Abstract, disclosing the glass has a thickness of from 0.05 mm to 0.7 mm, which overlaps with the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05), and comprises as a glass composition, in terms of mol%, 60% to 75% of SiO2 (see Saito at Table 1, Example 3, disclosing an example of a glass which comprises 72.9 mol% SiO2) 8% to 16% of Al2O3 (see Saito at Table 1, Example 3, disclosing an example of a glass which comprises 10.8 mol% Al2O3) 0.01% to less than 2.0% of B2O3 (see Saito at Table 1, Example 3, disclosing an example of a glass which comprises 0.5 mol% B2O3) 0% to less than 1.0% of Li2O+Na2O+K2O (see Saito at Table 1, Example 3, disclosing an example of a glass which comprises 0.01 mol% Na2O, 0% K2O, and 0% Li2O for a combined value of Li2O+Na2O+K2O = 0+0.01+0 = 0.01 mol%) 1% to 7% of MgO (see Saito at Table 1, Example 3, disclosing an example of a glass which comprises 1.7 mol% MgO) 0% to 5% of SrO (see Saito at Table 1, Example 3, disclosing an example of a glass which comprises 1.7 mol% SrO) 0% to 7% of BaO (see Saito at Table 1, Example 3, disclosing an example of a glass which comprises 4.5 mol% BaO) 0% to less than 0.050% of As2O3 (see Saito at Table 1, Example 3, disclosing an example of a glass which comprises 0% As2O3) 0% to less than 0.050% of Sb2O3 (see Saito at Table 1, Example 3, disclosing an example of a glass which comprises 0% Sb2O3). 
While Saito does not disclose an example of a glass which comprises from 2 mol. % to 7 mol. %, Saito does disclose an example of a glass comprising 7.8 mol% CaO, which is close to touching the claimed range (see Saito at Table 1, Example 3). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph)
Response to Arguments
Applicant's arguments filed 09/27/2022 have been fully considered but they are not persuasive. Applicant argues claim 1 is patentable over Saito because Saito fails to suggest the features of claim 1 of the molar ratio of Na2O/B2O3 that is 0.03-0.5, however, this is not persuasive for the reasons stated in the rejection above, specifically, because Saito at Table 1, Example 3, discloses an example of a glass with a molar ratio of Na2O/B2O3 of 0.02, which is close to touching the claimed range and therefore is prima facia obvious (Examiner believes that the reference to “claim 1” at the bottom of the page 5 of the Arguments/Remarks from 09/27/2022 is a typographical error which should instead refer to claim 23). A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. (see MPEP 2144.05(I), second paragraph).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731